       2:19-cv-00710-DCN           Date Filed 03/11/19    Entry Number 2       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Pilot Travel Centers LLC,

                      Plaintiff,
                                                   Civil Action No. 2:19-cv-00710-DCN
v.

BarGib Enterprises, Inc.,

                      Defendant.

(23488.1 SMF)

           ANSWERS TO LOCAL CIVIL RULE 26.01 INTERROGATORIES OF
                   PLAINTIFF PILOT TRAVEL CENTERS LLC

        Pursuant to Local Civil Rule 26.01 DSC, Plaintiff Pilot Travel Centers LLC answers the

Court’s Interrogatories as follows:

        (A)     State the full name, address, and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of said interest.

        Answer: None.

        (B)     As to each claim, state whether it should be tried jury or nonjury and why.

        Answer: Non-jury because both parties waived their right to a jury trial in § 30(l) of

        the Sublease Agreement that is the subject of this action.

        (C)     State whether the party submitting these responses is a publicly-owned company

and separately identify: (1) each publicly-owned company of which it is a parent, subsidiary,

partner, or affiliate; (2) each publicly-owned company which owns ten percent or more of the

outstanding shares or other indicia of ownership of the party; and (3) each publicly-owned

company in which the party owns ten percent or more of the outstanding shares.
       2:19-cv-00710-DCN            Date Filed 03/11/19      Entry Number 2        Page 2 of 3




        Answer: Plaintiff is not a publicly-owned company and is not a parent, subsidiary,

        partner, or affiliate of any publicly-owned company. No publicly-owned company

        owns ten percent or more of the outstanding shares or other indicia of ownership of

        Plaintiff. Plaintiff does not own ten percent or more of the outstanding shares of any

        public-held company.

        (D)       State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division).

        Answer: This is an action for breach of a sublease of real property located in

        Berkeley County and Defendant resides and does business relating to the events

        alleged in the Complaint in this Division.

        (E)       Is this action related in whole or in part to any other matter filed in this District,

whether civil or criminal? If so, provide: (1) a short caption and the full case number of the

related action; (2) an explanation of how the matters are related; and (3) a statement of the status

of the related action. Counsel should disclose any cases which may be related regardless of

whether they are still pending. Whether cases are related such that they should be assigned to a

single judge will be determined by the Clerk of Court based on a determination of whether the

cases: arise from the same or identical transactions, happenings, or events; involve the identical

parties or property; or for any other reason would entail substantial duplication of labor if heard

by different judges.

        Answer: No other related matters are known to be pending in this District.

        (F)       If the defendant is improperly identified, give the proper identification and state

whether counsel will accept service of an amended summons and pleading reflecting the correct

identification.



                                                    2
       2:19-cv-00710-DCN           Date Filed 03/11/19     Entry Number 2       Page 3 of 3




        Answer: Not applicable to Plaintiff.

        (G)     If you contend that some other person or legal entity is, in whole or in part, liable

to you or the party asserting a claim against you in this matter, identify such person or entity and

describe the basis of said liability.

        Answer: Not applicable to Plaintiff.

                                              Respectfully submitted,

                                              s/ Sean M. Foerster
                                              Sean M. Foerster (Federal Bar # 10396)
                                              ROGERS TOWNSEND & THOMAS PC
                                              1221 Main Street, 14th Floor (29201)
                                              Post Office Box 100200
                                              Columbia, SC 29202-3200
                                              sean.foerster@rtt-law.com
                                              (803) 771-7900 tel. #
                                              (803) 343-7107 fax #

                                              Attorneys for Plaintiff Pilot Travel Centers LLC
March 11, 2019




                                                  3
